—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment dismissing the amended complaint. Defendants failed to submit evidence in admissible form establishing their entitlement to judgment as a matter of law and thus the motion was properly denied (see, Zuckerman v City of New York, 49 NY2d 557, 562), regardless of any alleged deficiency in plaintiffs’ opposing papers (see, Ayotte v Gervasio, 81 NY2d 1062, 1063; Alvarez v Prospect Hosp., 68 NY2d 320, 324). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Law-ton. JJ.